\oOQ\lG\M-BL»JN~*

NNNNNNNNN\__¢___~____¢
O°\IC\Lh-§UN_‘C\C®\IC\\JILWN'_‘C

PARsoNs
BEan &
LAnMER

PARSONS BEHLE & LATIMER

Michael R. Kealy, Esq., NV Bar No. 971
Ashley C. Nikkel, Esq., NV Bar No. 12838
ll 50 W. Liberty Street, Suite 750

Reno, Nevada 89501

Telephone: (775) 323-1601

Email: mkealy@parsonsbehle.com

anikkel@parsonsbehle.com

Attorneysfor Plaintiff
Union Pacific Railroad Company

UNION PACIFIC RAILROAD COMPANY, a
Delaware corporation,

Plaintiff,
v.

WINECUP GAMBLE, INC., a Nevada
corporation; and PAUL FIREMAN, an
" individual,

Defendants.

 

 

9, 2018.
|l
disclosing rebuttal expert witnesses.
/ / /
/ / /

 

///

l4330.0| l\4836-8575-7049vl

Case 3:17-cv-00477-LRH-CBC Documer\t 79 Filed 10/31/18 Page 1 of 3

/

 

2 F|LED " `
RECE V
` ENTERED ___ SERVéDth
COUNSEUPART!ES Gl` RECGRD

 

NCV - l 2353

 

 

 

CLERK US D|STR|CT COU
D|STR|CT OF NEVADA RT

 

 

DEPUT¥

 

 

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF NEVADA

Case No. 3:17-cv-00477-LRH-CBC

STIPULATION AND ORDER FOR
EXTENSION OF REBUTTAL EXPERT
DISCLOSURE DEADLINE

(FIRST REQUEST)

This is the first stipulation for an extension of time to disclose rebuttal experts. However,
the parties previously stipulated (informally) to a five calendar day extension of the initial expert

disclosure deadline, and disclosed that extension in open court at a hearing conducted on October

This stipulation is made Within 21 days prior to the expiration of the specified period for

 

\DOO\IO\U\-I>UN-*

NNNNNNNN__________¢

28

PARsoNs
BEHLE &
LAnMeR

 

 

Case 3:17-cv-00477-LRH'CBC Document 79 Filed 10/31/18 Page 2 of 3

The parties to this litigation, pursuant to LR IA 6-1 and LR II 26-4, hereby agree and

stipulate to the following:

l.
2.
3.
4.
5.
6.

///

///

///

///

///

///

///

The disclosure of initial expert witnesses were due to be exchanged on October lO,
2018,

Due to the pendency of a hearing on a motion filed by Defendants to stay the
litigation, which hearing occurred on October 9, 2018, the parties agreed informally to
extend the deadline for disclosure of initial expert witnesses for a period of five (5)
calendar days. During said hearing, the court was verbally informed by Plaintiff’ s
counsel that the parties had agreed to extend the initial expert disclosure deadline to
Monday, October 15, 2018.

On October 15, 2018, the parties simultaneously disclosed initial expert witnesses.
Plaintiff disclosed three experts with reports, and five experts that are not required to
submit reports, Defendants disclosed two experts with reports,

The deadline for disclosure of rebuttal expert witnesses set forth in the scheduling
order currently is set f`or November 8, 2018,

Discovery is ongoing in this matter, including the recent deposition scheduling of
numerous witnesses, including all experts, 30(b)(6) depositions, with several
percipient witness depositions to follow.

The parties have agreed to a modest extension of the rebuttal expert disclosure
deadline until November 19, 2018, a date that is 34 days after the date of the actual

initial expert exchange in this matter,

14330.01 1\4836-8575-7049vl

 

\COC\|G\U!¢BWN-‘

NNNNNNNNN|-‘o-l_o-»_¢»_o.____

PARsoNs
BEHLE &
LATIMER

 

 

Case 3:17-cv-OO477-LRl-l-CBC Document 79 Filed 10/31/18 Page 3 of 3

7. The number of experts, the scope of the opinions rendered, and the relative availability
of the experts for rebuttal purposes are factors supporting good cause for a modest
extension of the rebuttal expert disclosure deadline,

DATED this 31st day of October, 2018,

 

Respectfully submitted, Respectfdlly submitted,
PARSONS BEHLE & LATIMER SNELL & WILMER, L.L.P.

/s/ Michael R. Kealy /s/ Michael R. Menssen
Michael R. Kealy, Bar No. 971 With permission of counsel
Ashley C. Nikkel, Bar No. 12838 William E. Peterson, Bar No. 1525
50 W. Liberty Street, Suite 750 Ryan Stodtmeister, Bar No. 14281
Reno, Nevada 89501 50 W. Liberty Street, Suite 510
Telephone: (775) 323-1601 Reno, Nevada 89501
Email: mkealy@parsonsbehle.com Telephone: (775) 785-5440
anikkel@parsonsbehle.com Email: wooterson@swlaw.com

rstodtrneister@swlaw.com
Attorneys for Plaintijf

Union Pacific Railroad Company - and -

David J. Jordan, (Admitted Pro Hac Vice)
Michael R. Menssen, (Admitted Pro Hac Vice)
Stoel Rives, LLP

201 S. Main Street, Suite 1100

Salt Lake City, UT 84111

Telephone: (801) 328-3131

Email: david.jordan@stoel.com
michael.menssen@stoel.com

Attorneys for Dej@ndants
Winecup Gamble, lnc. and Paul Fireman

IT IS SO ORDERED.

DATED; l ZO[

 

UNI E sTATEs WAGISTRATE JUDGE

14330.01 1\4836-8575-7049v1

 

